Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
Restriction is required under 35 U.S.C. 121 and 372. 
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-8 and 12-19, drawn to either an “assembly and/or processing machine” or a “machine”, depending on the claim (and it is noted that in each of claims 1-8, it is unclear precisely to what the claim is intended to be drawn, as it is unclear as claimed whether “machine” is intended to only go with “processing”, or whether 

Group II, claim 9, drawn to a “production line”; and

Group III, claims 10-11, drawn to a “production installation”.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  in accordance with the guidance set forth in MPEP section 1850, it has been determined a posteriori, i.e., after taking the prior art into consideration, that the features common to all the claims do not constitute “special technical features” since they do not make a “contribution” over the prior art in light of at least DE 102012017027 (hereinafter, DE ‘027), for example, in view of U.S. Patent Application Publication No. 2004/0128915 to Garin et al. (hereinafter, “Garin”).  It is noted that DE ‘027 was cited on the Information Disclosure Statement (IDS) filed 2/5/2018.  That said, it is noted that the aforementioned IDS will be addressed in more detail upon examination of an elected invention.  Additionally, Garin is being cited on the PTO-892 (Notice of References Cited) that is attached hereto. 
It is also noted that a machine translation of DE ‘027 is being cited on the PTO-892 (Notice of References Cited) that is attached hereto, and for any references herein to page numbers, paragraph numbers, or the like re DE ‘027, attention is directed to the corresponding aforementioned machine translation.
Specifically, it is noted that the features which are common to all of the claims are as follows:  the features of claim 1. 

DE ‘027 additionally teaches a protective housing, including, for example, cover 20 and door 19, which is at least partially movable (noting that door 19 moves between the open position shown in dashed lines in Figure 1 and the closed position shown in solid lines in Figure 1, for example) and which temporarily shields the working chamber during the processing of the workpiece 12 via the tool(s) of the tool turret 16.  See Figure 2 and paragraph 0008.  The protective housing includes at least one viewing window, noting that elements 24, 24’ are transparent (see paragraph 0008 and Figures 1-2).  Given the configuration/location of 24, 24’, and the fact that DE ‘027 explicitly teaches that 24, 24’ are transparent (paragraph 0008, Figures 1-2), when the protective housing is “closed” (by moving 19 to the position shown in solid lines in Figure 1), the viewing window(s) 24, 24’ allow observation of the processing of the workpiece 12 in the working chamber.  See Figures 1-2 and paragraph 0008.
DE ‘027 additionally teaches that control panel 27 is arranged on the door 19 so as to be displaceable/movable together therewith.  See Figure 1, Figure 2, and paragraph 0008.

That being said, the use of control panels including both operating and display units is well-known.
Attention is directed to, for example, Garin, which teaches a machine (such as a machine tool; see paragraphs 0002 and 0024) having a protective enclosure 4 (Figure 1, paragraphs 0024-0025) with an openable and closable door 1, which includes at least mobile panels 10, 11.  See Figures 1-2 and paragraph 0025.  The door panel 10 includes a man-machine interface 13 that includes various instrumentation and/or control means for controlling the machine, which interface 13 “comprises for example a keyboard, a screen” (i.e., a display unit), “a control desk, a mouse, etc.”.  See Figure 1 and paragraph 0026.  The interface 13 is arranged on movable part 10 of the protective enclosure so as to move with the movable part 10.  See Figures 1-2, for example.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the generic control panel 27 taught by DE ‘027 include both operating and display units, as taught by Garin, noting that such amounts to the simple substitution of one known element (i.e., the man-machine interface taught by Garin) for another (the generic control panel 27 taught by DE ‘027) to obtain the predictable result of being able to use an operator interface that is mounted on the door (taught by DE ‘027) to control the machine, i.e., the ability to control the machine via a control panel that is mounted on the door is unchanged in the modification, and furthermore, such achieves the benefit of a display making it easier for an operator to see what information they are inputting (re the 
Thus, the common features between the claim groupings are not "special technical features" since they do not make a contribution over the art as evidenced by at least the DE ‘027 and Garin references.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species. 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474. The examiner can normally be reached Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET. 
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        



eec
January 11, 2022